MAJOR, Circuit
Judge (dissenting).
If this court were the trier of the facts, I would agree with the persuasive reason*244ing of the opinion that the case should be-decided against the plaintiff. I am unconvinced, however, that the findings of the trial court are without substantial' support. In my opinion, plaintiff was not as a matter of law entitled to recover interest upon any of the various amounts found to be due and included in the judgment. I would, therefore, reverse the judgment insofar as it includes the allowances for interest. In all other respects, I would accept the findings of the trial court and affirm.